DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 08/02/2021. Claims 1 and 4 have been amended. Claim 8 has been added. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/01/2021 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Response to Arguments
4.	Applicant's arguments filed on 08/02/2021 have been fully considered but they are not persuasive. 
 	Applicant submits that Okada fails to disclose “the mount is secured to a surface of the second member, the surface being perpendicular to a direction of an optical axis of the imaging device”; see page 5, lines 2-9, of the Remarks. 
 	The examiner respectfully disagrees. The mount, which is interpreted as element 4 in Okada (i.e. holder 4), is secured (i.e. connected, in touch, in contact or fasten in a non-limiting way) to the peripheral surfaces of the second member, the second member which is interpreted as element 5 in Okada (i.e. plate 5). Each of the two peripheral . 


    PNG
    media_image1.png
    907
    1058
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


7.	Claims 1, 4 and 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Okada (US-PGPUB 2011/0013077). 
 	Regarding claim 1, Okada discloses an imaging device (see figs. 1-3) comprising: 
 	an imaging element (Imaging device 7 such as a CCD image sensor or a CMOS image sensor; see fig. 2 and paragraph 0038); 
 	a first member (Substrate 6; see figs. 1-3) to which the imaging element is secured (The imaging device 7 mounted on the imaging substrate 6. The imaging device 7 is designed to be electrically connected, through terminals, to the imaging substrate 6 and fixed in place by means of a coupling material such as solder; see fig. 2 and paragraph 0038);

 	a second member (Plate 5; see figs. 1-3) covering at least a portion of the first member (Plate 5 covers part of substrate 6; see figs. 1-3), the first member (The imaging substrate 6 and the substrate holding plate 5 can be fastened to each other by screws 11; see fig. 2) and the mount (Substrate holding plate 5 and the holder 4 can be fastened to each other by screws 12; see fig. 2) each being secured to the second member (see paragraphs 0046, 0049),
 	wherein the mount is secured to a surface of the second member, the surface being perpendicular to a direction of an optical axis of the imaging device (The rear surface of holder 4 is connected and comes into contact with the two peripheral (side) surfaces of the plate 5, the side surfaces including a plane perpendicular to the direction of the optical axis of the image sensor 7 and lens unit 1; see Diagram 1 shown above). 

 	Regarding claim 4, Okada discloses everything claimed as applied above (see claim 1). In addition, Okada discloses the mount is secured to the surface of the second 

 	Regarding claim 8, Okada discloses everything claimed as applied above (see claim 1). In addition, Okada discloses the mount and the second member are secured, in the direction of an optical axis of the imaging device, using a screw at a location where the mount and the second member overlap with each other in the direction of the optical axis (The screws 12 are inserted, from the back side, into their respective through holes at the holder securing portions 5c of the substrate holding plate 5, and are subsequently put in their respective screw retaining holes at the plate securing portions 4a of the holder 4. The substrate holding plate 5 is tightly sandwiched between the heads of the screws 12 and the holder 4, whereupon the substrate holding plate 5 is fixed to the holder 4; see figs. 2-3 and paragraph 0049. Figure 3 illustrates the overlapping between holder 4 and plate 5 were they are stacked together in the Z direction).  



Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okada in view of Suzuki (US-PGPUB 2006/0010803). 
 	Regarding claim 5, Okada discloses everything claimed as applied above (see claim 1). However, Okada fails to expressly disclose the second member forms at least a part of a grip for a user to hold the imaging device.  
 	On the other hand, Suzuki discloses the second member forms at least a part of a grip for a user to hold the imaging device (Holder layer 1 includes a grip 1b; see figs. 1-2 and paragraphs 0022, 0048, 0052). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Okada and Suzuki to provide the second member forms at least a part of a grip for a user to hold the imaging device for the purpose of easily allowing the user to connect the lens barrel 2a to the support 

	Regarding claim 6, Okada discloses everything claimed as applied above (see claim 1). However, Okada fails to expressly disclose the second member covers at least a part of a power supply unit for driving the imaging device.  
 	On the other hand, Suzuki discloses the second member covers at least a part of a power supply unit for driving the imaging device (Front cover 1 includes a grip 1b; see figs. 1-2 and paragraphs 0022, 0048, 0052. Front cover 1 including grip 1b covers the front side of the batteries 29; see paragraphs 0023 and fig. 3. Batteries 29 provide power to the electronic components in figure 3 including the imaging unit 21 and controller 23; see paragraphs 0023, 0075, and fig. 3). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Okada and Suzuki to provide the second member covers at least a part of a power supply unit for driving the imaging device for the purpose of effectively protecting the power system of the digital camera while balancing the weight of the camera components within the camera housing.  

 	Regarding claim 7, Okada and Suzuki disclose everything claimed as applied above (see claim 6). However, Okada fails to disclose the second member forms at least a part of a grip for a user to hold the imaging device and covers at least the part of the power supply unit, the power supply unit being positioned inside the grip. 	Nevertheless, Suzuki discloses the second member forms at least a part of a grip 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Okada and Suzuki to provide the second member forms at least a part of a grip for a user to hold the imaging device and covers at least the part of the power supply unit, the power supply unit being positioned inside the grip for the purpose of effectively protecting the power system of the digital camera while balancing the weight of the camera components within the camera housing.  


Conclusion
11. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        10/25/2021